    Case 2:19-cv-07934-DMG-SS Document 37-12 Filed 10/29/20 Page 1 of 2 Page ID #:667



1
2
3
4
5
6
7                             THE UNITED STATES DISTRICT COURT
8                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9
10
        ARYA TOUFANIAN, an individual,          Case No. 2:19-cv-07934-DMG-SS
11
              Plaintiff,                        [PROPOSED] ORDER ON
12
                                                DEFENDANTS’ MOTION DISMISS
13            v.                                FIRST AMENDED COMPLAINT
                                                PURSUANT TO FRCP 12(b)(6)
14
        KYLE OREFFICE, an individual,
15      GIVE BACK MEDIA, LLC, a Georgia Date:                December 4, 2020
        limited liability company; and DOES 1- Time:         9:30 a.m.
16
        10,                                    Court:        8C
17
18            Defendants.                       Hon. Dolly M. Gee

19
20
21
22
23
24
25
26
27
28

        [Proposed] Order on                                 Case No. 2:19-cv-07934-DMG-SS
2       Defendants’ Motion to Dismiss
7
 Case 2:19-cv-07934-DMG-SS Document 37-12 Filed 10/29/20 Page 2 of 2 Page ID #:668




 1        The motion of Defendants Kyle Oreffice and Give Back Media, LLC
 2 (“Defendants”) to Dismiss the First Amended Complaint pursuant to FRCP 12(b)(6)
 3 came on regularly for hearing before this Court on December 4, 2020. Counsel for all
 4 parties appeared.
 5        Having considered the motion, all of the papers filed in support and in opposition
 6 to the motion, oral argument, and good cause appearing therefor the Court HEREBY
 7 ORDERS as follows:
 8        1) Plaintiff’s First Amended Complaint is dismissed with prejudice.
 9        IT IS SO ORDERED
10
11
12 DATED: _________                             __________________________
13                                              Honorable Dolly M. Gee
                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
